Citation Nr: 0603754	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  95-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to an increased original evaluation for a 
left knee disability, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for headaches, 
currently rated as 10 percent disabling.

7.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased evaluation for a hernia scar, 
currently rated as 10 percent disabling.

9.  Entitlement to an increased original evaluation for a 
right heel fissure, currently rated as 10 percent disabling.

10.  Entitlement to a compensable original evaluation for 
residuals of a chipped fracture of the right thumb and index 
finger, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran reported active service from April 1978 to 
January 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is in the claims file.  

In October 2004, the veteran submitted additional evidence 
and written statements directly to the Board.  There was no 
waiver of initial RO consideration of that evidence included.  
The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for chest 
pain, entitlement to service connection for a low back 
disability, entitlement to service connection for bronchitis, 
and increased ratings for a left knee disability, a right 
knee disability, headaches, hypertension, a hernia scar, a 
right heel fissure, and residuals of a chipped fracture of 
the right thumb and index finger are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability has been obtained by the 
RO.

2.  The veteran's claim for service connection for a low back 
disability was most recently denied by the RO in an 
unappealed rating decision dated in December 1989.   

3.  Evidence submitted since the December 1989 rating 
decision is new and is so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a low back disability 
was most recently denied by the RO in a rating decision dated 
in December 1989.  Service connection was denied because 
there was no evidence linking the veteran's low back 
disability to service.  The veteran did not perfect an appeal 
and that decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108.  Under 38 C.F.R. § 3.156 (a) (2001), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2005).  The revised version 
of 38 C.F.R. § 3.156 applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  In this case, the veteran filed 
a claim to reopen service connection for low back disability 
prior to August 2001.  Thus, Board will apply the prior 
version of 38 C.F.R. § 3.156.  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Evidence offered since the claim was denied in December 1989 
consists of private medical records, VA treatment records, 
and the veteran's testimony.  That evidence is new in that it 
has not been previously considered.  It is also material.  
Specifically, the veteran has provided a statement from his 
treating physician, Dr. Rogers, indicating that the veteran's 
low back disability may be related to his service-connected 
bilateral knee disability.  The veteran also testified that 
he was told of the relationship between his low back 
disability and his bilateral knee disability.  Presuming the 
evidence credible for the purposes of reopening the claim, 
the Board finds that the opinion from Dr. Rogers bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the appellant has submitted new and material 
evidence to reopen the claim of service connection for a low 
back disability.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107; 38 C.F.R. §  3.159.  Given the 
favorable disposition of the action on the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for a low back disability, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Since the claim of service connection for a low back 
disability is reopened, the merits of that issue must be 
addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for a low back 
disability is reopened, and to this extent, the appeal is 
allowed.  



REMAND

The veteran has stated that he has been treated at the VA 
Medical Center (VAMC) in Decatur, Georgia, and the record 
reflects that the veteran has been awarded Social Security 
disability benefits.  The RO must contact the VAMC in 
Decatur, Georgia and obtain all treatment records for the 
veteran dated from June 2003 to the present.  The RO should 
also contact the Social Security Administration and obtain 
all records related to the veteran's claim for Social 
Security benefits.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).

The veteran has had surgery on both knees recently and 
therefore the Board finds new examinations are warranted.

The Board finds that an examination is required to determine 
the diagnosis and etiology of the veteran's low back 
disability and bronchitis.  If a low back disability or 
bronchitis is diagnosed, the examiner is requested to offer 
an opinion as to whether or not the veteran's disability is 
related to service, including whether or not the low back 
disability is related to the veteran's service-connected 
bilateral knee disability.  The RO should also schedule 
examinations to determine the extent of the veteran's 
bilateral knee disability and the veteran's hernia scar.  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Decatur, Georgia and obtain all treatment 
records for the veteran dated from June 
2003 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact 

2.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records and copies of all 
adjudications.

3.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from 
bronchitis, and if so, whether or not it 
is related to service.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the veteran's medical history and service 
medical records.  If bronchitis is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed bronchitis was initially 
manifested in service or is otherwise 
related to such service.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from a low 
back disability, and if so, whether or 
not it is related to service or to the 
service-connected bilateral knee 
disabilities.  All indicated tests should 
be conducted, and the examiner should 
review the claims folder.  The examiner 
should specifically review the veteran's 
medical history and service medical 
records.  If a low back disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed low back disability was 
incurred in service or was caused or 
aggravated by a service-connected 
disability.  The examiner should review 
the treatment records and opinion from 
Dr. Rogers.  A complete rationale for any 
opinion offered should be included.

5.  The RO should schedule the veteran 
for an examination to determine the 
extent of his disability associated with 
the hernia scar.  The examiner should 
determine the area of the scar and if it 
is superficial or deep, and if it is 
painful or causes limitation of function 
of the affected area.

6.  The RO should schedule the veteran 
for an examination to determine the 
extent of his left and right knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays, if 
indicated.  The examiner should determine 
if there is instability, recurrent 
subluxation, or other limitation of the 
left or right knee.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's left and right 
knees, including during flare-ups and 
including any pain that radiates.  The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  To the 
extent possible, the examiner should 
attempt to portray the above referenced 
findings concerning functional loss in 
terms of additional loss of motion of the 
left and right knees.  A complete 
rationale for the opinions given should 
be provided.  The examiner must address 
the issue of additional limitation due to 
pain.  

7.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


